Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Victor M. Acosta et al. (hereafter Acosta) ("Broadband magnetometry by infrared-absorption detection of diamond NV centers and associated temperature dependence", PROCEEDINGS OF SPIE, vol. 7948, IQ March 2011 (2011-03-10), pages 79480W-79480W-9) and Kasper Jensen et al. (hereafter Kasper) ("Magnetometry with Nitrogen-Vacancy Centers in Diamond" In; "High Sensitivity Magnetometers11, 2017* Springer, Switzerland. XPQ55645444* ISBN; 978-3-319 34070-8 pages 553-576).
Regarding claims 1 and 4, Acosta discloses a method of determining an AC magnetic field via ODMR employing a DC magnetic field measurement sequence. Admittedly, the DC measurement is a CW technique, however the wording of claim 1 allows for the use of such a technique. More specifically, Acosta discloses a magnetic measurement apparatus [see Fig, 1], comprising: an optically detected magnetic resonance member [the diamond crystal shown in Fig, 1] arranged in a measurement target AC magnetic field [according to the paragraph bridging both columns on page 3, an additional AC magnetic field with a frequency of 109 Hz and an amplitude to IµT is superimposed on the static magnetic field]; 
a coil that applies a magnetic field of a microwave to the optically detected magnetic resonance member [see Fig. 3(a) showing the variation of the microwave frequency; according to the right-hand column on page 2, a wire was used for generating the microwaves; the wire qualifies as a coil]; 
a high frequency power supply [implicit] that causes the coil to conduct a current of the microwave; 
an irradiating device [see Fig. 1(b)] that irradiates the optically detected magnetic resonance member with light; 
a light receiving device [see Fig. 12(b), the receiving device contains two channels] that detects light that the optically detected magnetic resonance member emits; 
a measurement control unit that performs a predetermined DC magnetic field measurement sequence [the measurement is a CW measurement with modulation of the MW frequency around the resonance, and lock-in detection, see Fig. 3(a) and the description corresponding thereto] at a predetermined phase of the measurement target AC magnetic field [actually, the measurement is performed continuously, i.e. at numerous phases of the AC magnetic field, such as to retrieve the measurement shown in Fig. 3(b)], and in the DC magnetic field measurement sequence, controls the high frequency power supply and the irradiating device and thereby determines a detection light intensity of the light detected by the light receiving device [see Fig, 3(a)]; and 
a magnetic field calculation unit [this is implied in Fig, 3(b); the figures depict the time-dependent magnetic field intensity; this means the magnetic field is “phase-dependent” because it possesses a different amplitude dependent on the phase] that calculates an intensity of the measurement target AC magnetic field on the basis of the predetermined phase and the detection light intensity.
Regarding claims 2-3, the method of Acosta comprises determining the time-varying amplitude of the AC magnetic field, as demonstrated in Fig. 3(b). Although the AC magnetic field was known beforehand, the measurement merely serves the purpose of demonstrating the possibility to measure AC magnetic fields. This is also apparent from Kasper, see the first paragraph on page 565. It appears that once it is desired to quantify the time-varying magnetic field in accordance with a normal measurement procedure, the skilled person has many options at his disposal, e.g. a fitting of the time curve to a sinusoidal signal, or an averaging of local maxima (which would fall within the scope of claim 3) or a comparison of maximal and minimal signal components (which would fail within the scope of claim 2). This means these claims appear to concern routine operations rather than making an inventive contribution over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,969,445. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 4 are generic to all that is recited in claims 1 and 4 respectively of the patent. That is, claim 1 is anticipated by claim 1 of the patent. Claim 4 is anticipated by claim 4 of the patent. Similarly, dependent claims 2-3 are anticipated by dependent claims 2-3 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



September 28, 2022